Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the office action mailed on 01/22/2021, applicant filed an amendment on 02/05/2021, amending claims 1, 3-5, 7, 8, 10-12, 14-18, and 20.  The pending claims are 1-20. 

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference McAteer (20160179774) relates to a system and a method for correcting a phonetically sourced spelling mistake by receiving a language text string comprising at least one spelling mistake word; transcribing said spelling mistake word into a phonetic transcription using a phonetic dictionary; locating a correctly spelled phonetic form from a phonetic form dictionary having shortest edit distance between the phonetic representation of the correctly spelled word and the phonetic transcription whereby the phonetic form dictionary comprises correctly spelled words and associated correctly spelled phonetic forms; and substituting said correctly spelled word for said spelling mistake word in the text string.
The prior art reference Gonzalez-Dominguez (US 20150364129) relates to a system and a method wherein a language identification module and  multiple speech recognizers are each configured to recognize speech in a different language by receiving, from the language identification module, language identification scores corresponding to different languages, the language identification scores each indicating a likelihood that the utterance is speech in the 
The prior art reference Needham (US 20180089172) relates to a method of mixed-language translation by estimating two or more languages of at least two message fragments in an electronic representation of a mixed-language message including at least two languages; determining a language preference of an intended recipient for the mixed-language message; and translating the mixed-language message based on the estimated two or more languages of the at least two message fragments and the language preference of the intended recipient.
The prior art does not teach or suggest a system, method, and computer readable medium for bilingual speech-to-text (STT) transcription, as claimed by independent claims 1, 8, and 15.
Dependent claims 2-7, 9-14, and 16-20 are allowed for being dependent and further limiting independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659